Avery Samet                                                                                         212.497.8239
MEMBER NY BAR                                                                              asamet@aminillc.com



      July 14, 2020

      By ECF and E-mail

      Honorable Stuart M. Bernstein
      U.S. Bankruptcy Court for the Southern District of New York
      One Bowling Green
      New York, New York 10004
      bernstein.chambers@nysb.uscourts.gov

      Re: LaMonica v. Tilton, et al. (In re TransCare Corp., et al.), No. 18-ap-1021-smb

      Dear Judge Bernstein:

      This firm represents the Plaintiff in the above-referenced adversary proceeding. We write on
      behalf of all parties, to address certain issues related to the Post-Trial Findings of Fact and
      Conclusions of Law, entered July 6, 2020 (ECF Docket #138, “PFC”).

      First, the parties have agreed, subject to approval of the Court, to the following briefing schedule
      for Defendant Lynn Tilton’s Objections to the PFC and Plaintiff’s Response to Tilton’s Objections,
      pursuant to Rule 9033(b):

      Tilton’s Objections to be filed by August 7, 2020

      Plaintiff’s Response to be filed by September 9, 2020

      The above-proposed schedule requires approval of the Court, pursuant to Rule 9033(c), as it
      involves an extension of the fourteen-day deadline set forth in Rule 9033(b). The parties
      respectfully submit that cause exists to extend those deadlines, as proposed above, in light of (a)
      the limitations faced by counsel in light of the current Covid-19 pandemic, (b) the planned family
      vacation schedule of Tilton’s counsel and (c) the volume of the trial record. The parties
      respectfully request that the Court approve the above-proposed briefing schedule by so ordering a
      copy of this letter. All of the above is without prejudice to Plaintiff’s right to seek judgment
      enforcement remedies or discovery, including pursuant to Rules 64 and 69, and Defendants’ rights
      and defenses with respect thereto.

      Second, enclosed herewith is a proposed form of judgment, agreed upon by counsel to the parties.
      Please note, pre-judgment interest on the underlying judgment against PPAS and the
      Transcendence Defendants has been calculated through today’s date. For the Court’s convenience,
      we will submit an Excel spreadsheet via the chambers e-mail address, that updates the amount
      daily through the date of entry.

                           131 WEST 35TH STREET, 12TH FLOOR • NEW YORK, NY 10001
                              P 212.490.4700 • F 212.497.8222 • www.aminillc.com
Hon. Stuart M. Bernstein
Page 2
Third, as referenced in the proposed judgment, Plaintiff would prefer to defer the fee inquest
directed by the Court’s decision until after any applicable appeals have been completed.

The parties thank the Court for its attention to this matter.

Very truly yours,

Avery Samet

Enclosure

cc: counsel of record
